 


109 HR 4781 IH: Rural Information Technology Investment Act
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4781 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mrs. Capito (for herself and Mr. Gillmor) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To authorize the Secretary of Labor to make grants for the establishment of information technology centers in rural areas. 
 
 
1.Short titleThis Act may be cited as the Rural Information Technology Investment Act. 
2.Grants for rural information technology centers 
(a)AuthorizationThe Secretary shall make grants of not more than $250,000 to eligible entities for the establishment of information technology centers in rural areas. 
(b)Eligible entitiesEligible recipients may be any small business or not for profit organization or businesses operating in a rural area. 
(c)ApplicationTo receive a grant under this Act, an eligible entity shall submit an application to the Secretary in such time and manner, and having such content, as the Secretary may by rule require. 
(d)PriorityIn making grants under this Act, the Secretary shall give priority to eligible entities that— 
(1)promote information technology research and development at colleges and universities in rural areas; 
(2)are located in a county with an unemployment rate, as determined on the basis the most recent data available from the Bureau of Labor Statistics, of at least 1.1 times the national unemployment rate for the period to which such data relate;  
(3)are certified by the Small Business Administration as a qualified HUBZone small business; or 
(4)work in conjunction with a local Workforce Investment Board (established pursuant to section 117 of the Workforce Investment Act of 1998 (29 U.S.C. 2832)). 
3.DefinitionsAs used in this Act— 
(1)the term Secretary means the secretary of Labor; 
(2)the term information technology means the use of hardware, software, services, and supporting infrastructure to manage and deliver information using voice, data, and video by means of a computer or data network or networks; 
(3)the term information technology center means a for profit or not for profit business venture that offers information technology services including application maintenance and support, application development, help desk services, personal computer maintenance and support, network management, data center management, database management, server management, or web hosting, and is designed to expand high tech job opportunities in rural areas; and 
(4)the term rural area means a territory outside an urbanized area or urban cluster, as such terms are defined by the Census Bureau. 
4.Authorization of AppropriationsThere is authorized to be appropriated $10,000,000 for each of fiscal years 2007 through 2009 to carry out this Act.  
 
